BROWN, J.2
Action to recover the value of certain coal alleged to have been sold and delivered to defendant, in which defendant had a verdict, and plaintiff appealed. The action was here on a former appeal, and is reported in 87 Minn. 56, 91 N. W. 265.
It appears that the parties entered into a contract by which plain*52tiff agreed to sell and deliver to defendant, f. o. b. at Anoka, this state, six hundred tons of Youghiogheny “vein run of pile” coal, at $3,70 per ton, to be paid for by defendant within sixty days from date of delivery, under and pursuant to which plaintiff delivered to defendant about fifty tons, but refused to deliver more, or further* comply with the agreement, unless defendant should pay for the coal cash on delivery. That plaintiff, by this refusal, committed a breach of the contract, entitling defendant to damages, is conceded. Subsequently this action was brought to recover the value of the coal actually delivered, in which defendant interposed a counterclaim for damages for the breach.
The principal question litigated on the trial below was whether there was a market at Anoka for the variety of coal specified in the agreement between the parties. The court submitted that question to the jury to determine, and also the question as to the market value of such coal at Anoka; directing them that the difference between the contract price and such market value was the measure of defendant’s damages for plaintiff’s breach of the contract. The assignments of error in this court present one main question, namely, whether the court erred in so instructing the jury. It is insisted by plaintiff that the evidence conclusively showed that there was no market 'for this particular variety of coal at Anoka, and that the court should have so instructed the jury as a matter of law. Our examination of the record satisfies us that the trial court was correct in its instructions in this respect, and the order appealed from must be affirmed.
The evidence is practically similar to that given on the former trial, and it was stated in the former opinion, written by Justice COLDIN8, that there was testimony in the case tending to show the market value of the coal contracted for at Anoka, and that it was sufficient to raise an issue for the jury to pass upon. Our re-examination of the evidence tends only to confirm the view of the court as there expressed. There is direct and positive testimony in the record now before us that there was a market for this particular variety of coal at Anoka. The :mere fact that the market value at Anoka, the place of delivery provided for by the contract, included a profit to local dealers, in no way .•affects the question in controversy. Defendant was entitled to the difference between the contract price and the market value at the place *53of delivery as its damages, and it is immaterial that such market value included a profit to local dealers. There may be a market value of a particular commodity at a particular place, whether the article is there constantly kept in stock for sale or not. Plaintiff is therefore in no position to insist that the market price at Duluth, with transportation charges to Anoka added, was the measure of defendant’s relief.
The jury awarded a verdict for defendant for $235.72, which was clearly error, the jury having evidently failed.to deduct the amount of plaintiff’s claim against defendant from the damages awarded it; but the court corrected this error on the motion for a new trial by ordering the verdict reduced to the sum of $15.06. This practice was expressly approved by this court in the case of Brown v. Doyle, 69 Minn. 543, 72 N. W. 814. In that action, which was brought to recover upon a promissory note, defendant interposed a counterclaim for damages for breach of warranty; and the jury returned a verdict for defendant for the sum of $850, which was $200 more than he was entitled to.' The trial court ordered a reduction of the verdict by deducting the amount of the note sued upon, and this court sustained the order. The case is directly in point, and is controlling.
No other assignments of error require special mention, and the order appealed from is affirmed.

 START, C. J., absent, sicks, took no part.